Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 1 of 8 PagelD# 313

 

FILED

 

UNITED STATES DISTRICT COURT JUL 30 2021
EASTERN DISTRICT OF VIRGINIA

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK Case No. 2:20mc7

OF CORONAVIRUS DISEASE 2019 (COVID-19):
UPDATED MASK AND DISTANCING POLICY

General Order No. 2021-11

 

The United States District Court for the Eastern District of
Virginia has continued to closely monitor the outbreak of
Coronavirus Disease 2019 (COVID-19), as well as the developing
guidance from the Centers for Disease Control and Prevention (CDC)
and state and local health authorities. Notwithstanding ongoing
COVID-19 vaccination efforts, the COVID-19 Delta variant has
caused a clear upward trend in COVID-19 cases, hospitalizations,
and percent positivity across Virginia and this District, and the
current state of community transmission supports modifications to
the Court’s mask and distancing policy.

In May of 2020, this Court adopted a mask and distancing
policy for all individuals entering our Courthouses and Court
facilities. See Gen. Order No. 2020-14. On June 7, 2021, in
accordance with updated CDC guidance and information obtained
through consultations with local public health officials, this
Court issued General Order No. 2021-06, which removed the
requirement that fully vaccinated individuals wear a mask in our

Courthouses and facilities, though the requirement that all
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 2 of 8 PagelD# 314

individuals maintain six feet of distancing remained in effect.
One month later, the Court issued General Order No. 2021-10, which
adopted a discretionary distancing policy during jury trials and
grand jury proceedings that allowed a presiding judge to reduce
distancing from six feet to three feet, with additional conditions
dependent upon the stage of the jury proceeding.

During the three weeks since the issuance of General Order
No. 2021-10, pandemic conditions have materially worsened due to
the rapid spread of the Delta variant. Specifically, the 7-day
average of daily new COVID-19 cases in Virginia has more than
quadrupled, from less than 200 to over 800. As hospitalizations
generally lag behind newly identified cases, the 7-day average for
Virginia hospitalizations with a positive COVID-19 test has been
increasing for a shorter period, but the upward trend is likewise
concerning, with the 7-day average doubling over the past two
weeks. The percent positivity metric similarly demonstrates that
each Division of this Court has seen positivity rates double over
the last two weeks.

In light of the accelerating nationwide spread of the Delta
variant, as well as data suggesting that vaccinated individuals
may be contributing to at least part of such spread, on July 27,
2021, the CDC issued updated guidance indicating that fully
vaccinated individuals living in cities/counties with

“substantial” or “high” community transmission should once again
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 3 of 8 PagelD# 315

wear masks “indoors in public.” See https://www.cdc.gov/
coronavirus/2019-ncov/vaccines/fully-vaccinated. html (last
visited July 29, 2021).

In response to the recent updates to CDC guidance, local
health officials within the Eastern District of Virginia have
recommended that fully vaccinated individuals resume wearing masks
in indoor public places. Furthermore, as reported by the Virginia
Department of Health (VDH) based on data through July 29, 2021,
all four cities where our Courthouses are located fall into the
“substantial transmission” category. See https://www.vdh.
virginia. gov/coronavirus/key-measures/pandemic-metrics/locality-
metrics/ (last visited July 29, 2021). Similarly, almost every
city/county immediately adjacent to the cities where our
Courthouses are located fall into the “substantial transmission”
category. Id. A regional analysis based on VDH data confirms
this elevated community transmission, with the Central and Eastern
regions of Virginia, areas in which three of our four Courthouses
are located, falling into the “substantial transmission” category.
See https: //www.vdh.virginia.gov/coronavirus/key-measures/

pandemic-metrics/region-metrics/ (last visited July 29, 2021).1!

 

1 Based on VDH data through July 29, 2021, the Northern Region falls at the
extreme upper end of the “moderate” transmission category.
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 4 of 8 PagelD# 316

In light of the above, and after considering the fact that
vaccination rates in the majority of the cities where our
Courthouses are located lag behind the statewide average, the
following COVID-19 precautionary measures are adopted,
Districtwide, effective Tuesday, August 3, 2021:

(1) Regardless of vaccination status, all individuals, to
include employees, vendors, contractors, litigants,
attorneys, stakeholders from other agencies, and members of
the public, shall be required to wear a mask in all indoor
public areas and public-facing areas? in our
Courthouses/facilities, to include hallways, stairwells,
elevators, and entrance foyers. Such masking requirement
applies inside our courtrooms unless otherwise directed by
the presiding judge.3 The masking requirement remains subject
to medical exceptions as determined by the Chief Judge or the

Senior Active Judge of the Division.

(2) Regardless of vaccination status, all individuals shall
continue to maintain at least six feet of distance from people
outside of their household whenever possible. The previously
adopted discretionary three-foot distancing rule applicable

to jury trials and grand jury proceedings is withdrawn

 

? Public-facing areas refers to the areas in the Clerk’s Office and Probation
Office where Court employees assist litigants, attorneys, supervisees, or
members of the public.

3 A presiding judge may continue to exercise his or her discretion to allow
jurors/prospective jurors, witnesses, parties, attorneys, and anyone else
that needs to speak as part of the proceeding to remove his or her mask for
the purpose of facilitating the hearing or otherwise promoting the
functioning and effective operation of the Court. All efforts should be
made to ensure that individuals permitted to remove their masks generally
stay at least six feet apart from other individuals.

4
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 5 of 8 PagelD# 317

effective Tuesday, August 3, 2021, and jury proceedings will

revert to the rule requiring six feet of distancing.!

Consistent with existing policy, in office areas within our
Courthouses and facilities, employees should be spaced at least
six feet apart to the greatest extent practicable. If vaceinated
employees do not have an enclosed office or are unable to maintain
six feet of distance between themselves and others in a shared
office space, masks must be worn in such non-public office setting
notwithstanding the employee’s vaccination status.5 Unvaccinated
employees are required to wear a mask in shared office settings
regardless of the distancing that can be achieved, though
unvaccinated employees may remove their mask if they have a private
enclosed office space which consists of a door, ceiling, and

walls, §

 

4 The CDC’s updated guidance no longer states that fully vaccinated
individuals can forgo maintaining six feet of distancing while in public
piaces, which is in notable contrast to the guidance that was in place when
this Court issued General Orders Nos. 2021-06 and 2021-10. See
https: //www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html
(last visited July 29, 2021).

5 Individual judges continue to oversee the specific protocols for vaccinated
individuals in their chambers, which may be affected by the vaccinated
status and/or vulnerabilities of chambers staff and the impact the physical
space has on the ability of staff to maintain a full six feet of distancing.

6 Courthouse employees, both vaccinated and unvaccinated, should consult
General Order No. 2021-06, updated CDC guidance, and their supervisors
regarding recommended testing and quarantining after international travel
and after known or potential exposure to COVID-19.

5
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 6 of 8 PagelD# 318

To reflect updated CDC guidance on mask wearing, and to inform
those entering our Courthouses of the findings above, the Court
hereby ADOPTS the attached updated “Mask and Distancing Policy”
notice and ORDERS that it be posted at the public entrance of each
respective Courthouse and Court facility in our District. The
Court separately ORDERS that the “Face Covering and Social
Distancing Policy” that is available on the Court’s public website
be updated to reflect the provisions of this Order. A copy of
such updated policy is attached hereto.

The above restrictions, while temporary, will remain in place
until further Order of the Court based upon emerging CDC guidance
and the recommendations from state and local health officials.

It is so ORDERED.

TIM IS

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 7 of 8 PagelD# 319

 

 

 

UNITED STATES COURTS

 

 

Mask and Distancing Policy

All_individuals, REGARDLESS OF VACCINATION
STATUS:

e Are required to wear a mask that covers their
nose and mouth continuously unless it is medically
unsafe for them to do so and they obtain permission
from the Chief Judge or Senior Active Judge. Inside
of each courtroom, the presiding judge may permit
removal of masks for the purposes of facilitating a
hearing.

e Are required to maintain six feet of distance
from all individuals from outside their household
whenever possible.

Any person who does not comply with these requirements
may be denied entry or be subject to removal.

 

 
Case 2:20-mc-00007-MSD Document 36 Filed 07/30/21 Page 8 of 8 PagelD# 320

Face Covering and Social Distancing Policy

The Court has found it necessary and appropriate to adopt a face covering and
social distancing policy for all individuals entering our Courthouses and Court
facilities.

As established by General Order 2021-11, ALL individuals, regardless of
vaccination status, that appear in person in the Courthouses/facilities in this
District, to include employees, vendors, contractors, litigants, attorneys,
stakeholders from other agencies, and members of the public, are required to:

(1) Wear a mask that covers their nose and mouth continuously in all indoor

public areas of our Courthouses/facilities unless it is medically unsafe for
them to do so and they obtain permission from the Chief Judge or Senior
Active Judge. Inside of each courtroom, the presiding judge may permit
removal of masks for the purposes of facilitating a hearing or otherwise
promoting the functioning and effective operation of the Court, with efforts

made to ensure that individuals permitted to remove their mask generally stay
at least six feet apart from other individuals.

(2) Maintain six feet of distance from all individuals from outside their
household whenever possible.

(3) Stay home if you are sick.

Any visitor seeking entry to our Courthouses/facilities that does not comply with
these requirements may be denied entry by security staff and will be asked to contact
the office/chambers to be visited and determine whether alternate arrangements can
be made to accomplish the business needs of the visitor without entry to the
Courthouse.
